                   UNITED STATES DISTRICT COURT
                              FOR THE
                        DISTRICT OF VERMONT

Joshua Many,                      :
          Plaintiff,              :
                                  :
             v.                   : Civil No. 2:19 CV 42
                                  :
Vermont Department of             :
Corrections and Centurion         :
Healthcare,                       :
          Defendants.             :

                                ORDER

     The Report and Recommendation of the United States

Magistrate Judge was filed November 13, 2019 (Doc. 14).    After

careful review of the file and the Magistrate Judge's Report

and Recommendation, no objections having been filed by any

party, this Court ADOPTS the Magistrate Judge's recommendations

in full for the reasons stated in the Report.

     The defendants’ motion to dismiss (Doc. 10), is GRANTED,

and that all claims alleged in Many’s complaint (Doc. 6) are

DISMISSED.    Many’s request for appointment of counsel (Doc. 6)

is DENIED.    It is further ordered that counsel for defendants

be ordered to release to Many all reports regarding his medical

treatment to assist Many in ascertaining the identities of all

individuals involved in Many’s medical treatment for the period

of July 2017 to January 2019.    This assistance must be rendered

within 30 days of this order.    Many may then file an Amended

Complaint no later than 30 days after receiving the identifying
information.    Should Many elect not to file an Amended

Complaint within 30 days after receiving the identifying

information, this case will be closed.

     Pursuant to Fed. R. App. P. 22(b), a certificate of

appealability is DENIED because the petitioner has failed to

make a substantial showing of denial of a federal right.

Furthermore, the petitioner’s grounds for relief do not present

issues which are debatable among jurists of reasons, which

could have been resolved differently, or which deserve further

proceedings.    See e.g., Flieger v. Delo, 16 F.3rd 878, 882-83

(8th Cir.) cert. denied, 513 U.S. 946 (1994); Sawyer v.

Collins, 986 F.2d 1493, 1497 (5th cir.), cert. denied, 508 U.S.

933 (1993).

     Furthermore, it is certified that any appeal of this

matter would not be taken in good faith, pursuant to    28 U.S.C.

§ 1915(a)(3).

     Dated at Burlington, in the District of Vermont, this 8th

day of January, 2020.

                                 /s/ William K. Sessions III
                                 William K. Sessions III
                                 District Court Judge
